DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7 and 9-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Tipirneni (US 20090306718).
With respect to claim 1, Tipirneni discloses a spinal screw (100) (see fig. 8 below) comprising: a threaded shaft (sleeve 110, see para. 126 below and also refer to fig. 1B below- note that cap 20 may be configured as sleeve 110 or that as any of the components of 20 may be incorporated into 100, the threaded shaft as shown as 282 or 286 in fig. 1B below is interpreted as being incorporated, resulting in sleeve 110 being an externally threaded shaft element) formed with a lumen (see fig. 8 below and also para. 126, note that 110 is a sleeve) and comprising a head (112); a biasing device (140) configured to provide an urging force and disposed in said lumen of said threaded shaft (see fig. 8 below and also para. 128, 131, note that 140 is disposed within 110); a distal movable member (130) comprising a distal tip (see fig. 8 below) and arranged to 
 
    PNG
    media_image1.png
    445
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    586
    952
    media_image2.png
    Greyscale

As for claim 3, Tipirneni further discloses the spinal screw according to claim 1, wherein said biasing device (140) is configured to provide a distally-directed urging force on said distal movable member (see fig. 8 above and note that relative compression or stretching of spring 140 will dictate the position of 130 relative to the distal portion of 110). 
As for claim 4, Tipirneni further discloses the spinal screw according to claim 1, wherein said biasing device (140) is configured to provide a proximally-directed urging force on said distal movable member (see fig. 8 above and note that relative compression or stretching of spring 140 will dictate the position of the proximal portion of 130 relative to 110). 
As for claim 6, Tipirneni further discloses the spinal screw according to claim 1, wherein said biasing device (140) is initially held in a compressed state by a latch (c-clip, see para. 129). 

As for claim 9, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip of said distal movable member is not round (see fig. 8 above and note cutting edge at tip). 
As for claim 10, Tipirneni further discloses the spinal screw according to claim 1, wherein a cross section of said distal movable member varies along its length (e.g. see fig. 8 above and note that 130 has a shaft and a distal tip of differing diameters). 
As for claim 11, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip of said distal movable member is blunt or flat (see fig. 8 above). 
As for claim 12, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip comprises an additional stopper (e.g. topmost thread of 133/distal tip) comprising a distally facing wall (e.g. thread body) proximal to a distal-most point of said distal tip (see fig. 8 above). 
As for claim 13, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip comprises one or more anti-rotation elements (e.g. threads that will lock the screw to bone once installed, preventing pullout torque).
As for claims 14-15, Tipirneni further discloses the spinal screw according to claim 1, wherein said biasing device comprises at least one of a spring (140, see para. 128), a pneumatic actuator, a hydraulic actuator, and an electric actuator; and wherein said biasing device consists of a spring (see para. 128).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni (US 20090306719), as applied to claim 1 above, in view of Tronzo (US 4940467).
As for claim 5, Tipirneni does not appear to explicitly teach wherein said stopper comprises a distal wall or shoulder formed in said lumen.
Tronzo, also drawn to surgical screws with moveable members, teaches wherein a stopper located on a shaft (11) comprises a distal wall or shoulder (e.g. 15 or distal end hex internal surfaces of 16) formed in said lumen (see fig. 3 below, col. 5 lines 37-48) in order to prevent disassembly between the shaft and the moveable member (30) (see col. 5 lines 37-48).

    PNG
    media_image3.png
    195
    845
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shaft of Tipirneni wherein said stopper comprises a distal wall or shoulder formed in said lumen, in view of Tronzo, in order to prevent disassembly between the shaft and the moveable member.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni (US 20090306719), as applied to claim 1 above, in view of Wu (US 20110093020).
As for claim 8, Tipirneni does not appear to teach wherein said distal tip of said distal movable member is round. 
Wu, also drawn to bone screws, teaches wherein a distal tip of a screw is round (see para. 24, 58) in order to allow the screw to be inserted within a pre-tapped hole and prevent the screw from cutting out (see para. 24, 58).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the distal tip of the distal moveable member of Tipirneni wherein said distal tip of said distal movable member is round, in view of Wu, in order to allow the screw to be inserted within a pre-tapped hole and prevent the screw from cutting out.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as the newly presented reference (Tipirneni US 20090306719) has been used to teach the newly presented limitation requiring that the shaft is threaded. Claims 14 and 15 are newly presented and have also been rejected using US 20090306719.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/TARA ROSE E CARTER/           Examiner, Art Unit 3773         

/ELLEN C HAMMOND/           Primary Examiner, Art Unit 3773